Citation Nr: 1146416	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  11-21 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1953 to June 1955.

This matter is on appeal from a September 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  However, jurisdiction of the appeal is currently with the RO in North Little Rock, Arkansas.  

The Veteran testified before the undersigned Veterans Law Judge in October 2011.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Bilateral hearing loss and tinnitus were not manifest during active duty or for many years thereafter, and are not shown to be related to service.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated by service, nor can it be presumed to be related to active duty service. 38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

2. Tinnitus was not incurred in or aggravated by service, nor can it be presumed to be related to active duty service. 38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in May 2009 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in the same May 2009 letter, the RO provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and VA outpatient treatment records as well as the relevant private treatment records after obtaining the Veteran's authorization.  The Veteran also submitted a statement from a private physician as well as personal statements in support of his appeal.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

Next, a VA opinion with respect to the issue on appeal was obtained in October 2009.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA opinion obtained in this case is more than adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  It considers all of the pertinent evidence of record, to include the Veteran's private audiological evaluation, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Service connection will also be presumed for certain chronic diseases, including sensorineural hearing loss, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2011).  Moreover, in cases where a hearing loss disability is claimed, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

In this case, the Veteran is claiming that he has sensorineural hearing loss and tinnitus resulting from his active duty service with an artillery unit, which included the operation of 155 mm howitzers while stationed overseas.  Specifically, at his hearing before the Board in October 2011, he stated that he would fire these large guns all day, approximately three or four days per week without hearing protection.  See Hearing Transcript (T.) at 3-4.  He has also submitted photographs of him operating large caliber artillery.  

The Veteran's DD-214 reflects that he was a cannoneer with the 52nd field artillery battalion while on active duty.  Moreover, nothing in the record contradicts his assertions in this regard.  Therefore, the Board is able to concede that he experienced significant noise exposure in service.  

However, service treatment records reflect no complaints of, treatment for, or a diagnosis related to either tinnitus or sensorineural hearing loss or any symptoms reasonably attributed thereto.  Significantly, at the time of his separation physical examination in June 1955, the Veteran did not complain of ringing in his ears or hearing loss and he indicated normal hearing levels based on whispered voice testing, although the Board recognizes that whispered or spoken voice testing is of little value in diagnosing hearing loss.  Regardless, in the absence of any complaints at this examination, or at any other point during active duty, the evidence does not indicate that either disorder was noted in service.

Next, post-service evidence does not reflect symptoms of bilateral hearing loss or tinnitus for many years after service discharge.  Specifically, the first indication of tinnitus was not until September 2008, where the Veteran complained of experiencing tinnitus for the past several years.  However, this physician also noted that this was not mentioned the last time he was seen.  

The first indication of sensorineural hearing loss was not until an audiological evaluation in October 2008, where his tonal thresholds were 60 dB or greater at all measured frequencies from 500 to 4000 Hz.  Therefore, the Veteran has impaired hearing for VA purposes under 38 C.F.R. § 3.385.  

Nevertheless, the Board emphasizes the multi-year gap between discharge from active duty service in 1955 and the first occasion where either of these disorders was noted in 2008 (a 53-year gap).  Therefore, a continuity of symptoms has not been shown based on the clinical evidence of record.  

Moreover, as the evidence does not indicate the presence of sensorineural hearing loss within one year of active duty, service connection on a presumptive basis is not for application.  38 C.F.R. §§ 3.307, 3.309.  

In addition to the documented post-service treatment records, the evidence includes statements by the Veteran and his spouse asserting continuity of symptoms.  In such cases, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this regard, it is true that the Veteran and his spouse are competent in some cases to self-diagnose some disorders despite their status as lay persons.  Tinnitus is one such example, as it is diagnosed entirely on its symptoms.  The Veteran is also deemed competent to identify the presence of hearing loss or diminished hearing.  However, neither the Veteran nor his spouse are deemed competent diagnose a disorder such sensorineural hearing loss (as opposed to conductive hearing loss), as it is not a disorder that may be diagnosed by its unique and readily identifiable features, and instead requires audiometric testing in order to be identified.  See Jandreau 492 F.3d at 1377 at n.4 ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.")

Nevertheless, lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).   

However, the Board determines that the reported history by the Veteran and his spouse of continued symptomatology since active service, while competent, is nonetheless not credible.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).


In this case, at his hearing before the Board, the Veteran stated that he has been experiencing tinnitus and hearing loss since approximately 1954 (T. at 5, 14).  His spouse has also stated that the Veteran "can't hear anything" (T. at 8).  However, this assertion is inconsistent with the clinical evidence of record.  First, at his VA examination in October 2009, he stated that his tinnitus began in approximately 1990.  While he explicitly denied ever saying this at his hearing before the Board (T. at 7), the Board notes that he also denied experiencing hearing loss or ringing in the ears in an evaluation in June 2006.  An October 2006 private evaluation similarly noted that no hearing loss was reported.  Moreover, as noted above, when he complained of long-standing tinnitus in September 2008, the treating physician noted that this was not mentioned the last time he was examined.  Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  

Also, and significantly, the Board notes that the Veteran has previously submitted claims for benefits.  In fact, he currently has a 40 percent disability rating based on other service-connected disabilities.  However, even though he first submitted a claim for service connection in 1955 and again in 1960 and 1965, he made no reference to never submitted a claim for hearing loss or tinnitus until the current claim on appeal.  Reference is also made to the fact that the Veteran made no mention of his hearing loss and tinnitus, which he now alleges have existed since 1955, when he offered testimony to the Board in October 1961.  The Veteran's failure to reference his hearing loss or tinnitus during these earlier claims, when he clearly had no reservations complaining of other health problems, causes to the Board to seriously question his overall veracity.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).

Thus, Board has weighed the Veteran's statements as to continuity of symptomatology against his failure to complain of hearing loss or tinnitus for over 50 years after service and finds his recollections as to symptoms experienced in the distant past, made in connection with a claim for benefits, to be less probative.  Therefore, continuity has not here been established, either through the competent evidence or through his statements.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's bilateral hearing loss and tinnitus to active duty, despite his contentions to the contrary.    

To that end, the Board places significant probative value on an October 2009 VA examination undertaken specifically to address the issue on appeal.  At that time, the Veteran reported exposure to artillery fire without hearing protection.  An audiometric examination revealed tonal thresholds between 30 and 50 dB for all frequencies in both ears.  The Veteran also complained of experiencing tinnitus since 1990 although, as noted above, he has disputed ever saying this.  

Based on these observations, the VA examiner diagnosed bilateral sensorineural hearing loss and tinnitus.  However, the examiner opined that it was less likely as not that the Veteran's hearing loss and tinnitus was related to active duty.  In providing this opinion, the examiner reflected that the Veteran did not note hearing problems until 1990.  Moreover, the private audiogram from October 2008 did not agree with his current hearing levels.  Instead, the examiner believed that the hearing loss began at some point more recent than 1955.  

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  It is true that the Veteran disputes the examiner's statement that there were no complaints of hearing loss until 1990.  However, the Veteran's failure to complain of hearing symptoms for decades after active duty is supported by the clinical evidence of record.  Moreover, for the reasons stated above, the Board has found the Veteran's statements to the contrary to be non-credible.  Therefore, the Board finds the VA examiner's opinion to be of great probative value.

In support of his claim, the Veteran has submitted a December 2008 statement from a private physician who stated that the Veteran "suffers from . . . military related disabilities that include . . . hearing loss with chronic tinnitus."  In such cases, the Board must assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The Board may appropriately favor the opinion of one competent medical authority over another, but may not reject medical opinions based on its own medical judgment.  Compare Owens v. Brown, 7 Vet. App. 429, 433 (1995) with Colvin v. Derwinski, 1 Vet. App 171 (1991).  Finally, the weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  

In this case, the Board places greater probative weight on the observations and opinion of the VA examiner over the private physician's opinion.  First, the opinion and observations of the VA examiner are premised on a review of the entire claims file, including his service treatment records.  The private physician, on the other hand, did not review the claims file.  While this does not necessarily negate the probative value of the private opinion, see Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed), the private physician also provided no rationale for his favorable opinion.  On the other hand, the VA examiner who did review the claims file also provided an opinion with a full discussion of the Veteran's hearing being normal at the time of his release from active duty.

It is true that the Board may not reject an opinion simply because it is based only on the Veteran's statements, unless the Board rejects the statements of the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (citing Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) for the proposition that Board may not disregard a medical opinion solely on the rationale that the medical opinion was based on a history given by the veteran).  However, in this case, the Board has determined that the Veteran's own recollections are not credible in view of their inconsistent nature. Thus, an opinion based on statements that are not credible must similarly be not credible. Therefore, the Board places greater probative value on the opinions and observations of the VA examiners over the opinion from the private physician.

In conclusion, the Board finds that the competent evidence does not indicate that the Veteran experienced hearing loss or tinnitus since active duty, and the evidence also does not indicate a nexus between active duty and his current complaints.

The Board has also considered the statements made by the Veteran and his spouse relating his hearing loss and tinnitus to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

As was noted above, while tinnitus is a disorder for which the Veteran may provide competent testimony, sensorineural hearing loss is not, because this required audiometric analysis.  See Jandreau, 492 F.3d at 1377, n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's bilateral hearing loss are found to lack competency.  Moreover, although the Veteran is competent to testify regarding the etiology of his tinnitus, the Board has found his statements to be of minimal credibility in this regard. 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


